Citation Nr: 0918827	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to a compensable initial rating for 
hypertension. 

6.  Entitlement to a compensable initial rating for bilateral 
plantar fasciitis.

7.  Entitlement to a total disability rating based on 
individual unemployability TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to 
February 2005.  Prior to that, she performed active duty for 
training and inactive duty training at various dates for over 
23 years while serving with Reserve components.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2005 and April 2006-issued rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The August 2005 decision, in 
pertinent part, granted service connection for hypertension 
and bilateral plantar fasciitis and assigned zero percent 
ratings for each.  That decision denied claims for service 
connection for lumbar spine degenerative disc disease, an 
acquired psychiatric disorder, bilateral carpal tunnel 
syndrome, and fibromyalgia.  The April 2006 rating decision 
denied entitlement to a TDIU.  

Service-connection for fibromyalgia and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is competent medical evidence that lumbosacral 
degenerative disc disease with disc bulging at L5-S1 was 
incurred during active military service.  

2.  Clear and unmistakable evidence that major depression 
existed before service has been presented and the presumption 
of soundness at entry, with respect to a mental disorder, is 
rebutted.  

3.  No evidence has been presented that tends to show that a 
depressive disorder increased in severity due to natural 
progression during active service. 

4.  Clear and unmistakable evidence that major depression was 
not aggravated during active military service has not been 
presented.  

5.  Clear and unmistakable evidence that bilateral carpal 
tunnel syndrome existed prior to entrance into active 
military service has been submitted.  

6.  An Army line of duty determination requires VA to accept 
that bilateral carpal tunnel syndrome represents an injury 
incurred while performing active or inactive duty prior to 
entrance into active military service.

7.  A history of diastolic blood pressure readings 
predominantly of 100 mm/Hg or more is not shown.     

8.  Throughout the appeal period, bilateral plantar fasciitis 
has been manifested by severe pain on use, flare-ups of 
additional bilateral foot pains, and a negative impact on 
earning power.  





CONCLUSIONS OF LAW

1.  Lumbosacral degenerative disc disease with disc bulging 
at L5-S1 was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2008).

2.  Major depressive disorder, NOS, was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  Bilateral carpal tunnel syndrome was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303 (2008).

4.  The criteria for an initial compensable schedular rating 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2008).

5.  The criteria for an initial 20 percent schedular rating 
for moderately severe right foot plantar fasciitis are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2008).

6.  The criteria for an initial 20 percent schedular rating 
for moderately severe left foot plantar fasciitis are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and her representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Initial 
notice was provided in April 2005, prior to any decision in 
this case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in November 2005, in October 2006, 
and in February 2008 letters from VA to the Veteran.  

The claimant challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all pertinent medical evidence available.  The 
claimant was afforded VA medical examinations.  
Significantly, in October 2008, the representative argued 
that compensation examinations dated in 2005 were too old to 
be used for rating purposes; however, the bilateral plantar 
fasciitis has since then been re-examined and current 
outpatient treatment reports do not show evidence of 
increased hypertension.  Therefore, another examination is 
not warranted.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, psychosis, and/or other organic diseases of the 
nervous system, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, her unit's history, her service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, she will not be afforded this 
consideration.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  Requirements as to line of duty are not 
met if at the time the injury was suffered or disease 
contracted the veteran was: 
(1)	Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty. 
(2)	Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 
(3)	Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(2008).

The term "active military, naval, or air service," includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from myocardial 
infarction or cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a) (2008).

Service Connection for Lumbar Spine Degenerative Disc Disease

The Veteran's service treatment records (STRs) were only 
partially located by the Department of the Army or the 
National Personnel Records Center (NPRC).  Among the missing 
records is the enlistment examination report for the two year 
period of active military service that commenced in February 
2003.  Therefore, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(where a portion of the veteran's service medical records 
including his service entrance examination report were 
unavailable and were presumed to have been lost in a fire, 
the presumption of soundness attached).  The presumption may 
be overcome by clear and unmistakable evidence that the 
disability, which manifested in service, had existed before 
service.   

While the entrance examination report is missing, a 
Department of the Army (DA) line of duty determination form 
(DA Form 2173) dated June 29, 2001, reflects, "Soldier hurt 
her back during annual physical fitness testing..."  The form 
reflects that the Veteran was performing inactive duty 
training at the time.  Boxes checked on the form reflect that 
the injury is likely to result in a claim against the 
government for future medical care and that the injury was 
incurred in the line of duty.  

Another DA Form 2173, dated in November 2003, reflects that 
on February 10-11, 2003, "The low back injury was further 
aggravated by military service during mobilization for 
OIF/OEF [Operation Iraqi Freedom/Operation Enduring Freedom] 
at Camp Santiago, PR."  The form reflects that the Veteran 
was performing active duty at the time.  Boxes checked on the 
form reflect that the injury is likely to result in a claim 
against the government for future medical care and that the 
injury was incurred in the line of duty. 

An August 2004 magnetic resonance imaging (MRI) report notes 
L5-S1 disc desiccation with left paracentral disc bulge 
without evidence of neural foraminal stenosis or nerve 
impingement.

A US Army Health Clinic report notes that upon physical 
evaluation on August 19, 2004, the diagnoses included chronic 
low back pain that was incurred in the line of duty and did 
not exist prior to active service.

The STRs further reflect that the Veteran complained of low 
back pains at various other times during active service.  
Continued back pains led to an Army medical evaluation board 
proceeding.  

An Army medical evaluation board proceeding worksheet 
(undated) indicates that the Veteran was medically evaluated 
for fitness to continue serving.  The resulting diagnoses 
from that evaluation were fibromyalgia, chronic low back 
pain, bilateral carpal tunnel syndrome, and bilateral plantar 
fasciitis.  The medical board worksheets note that the 
approximate date of origin of these disabilities was 
"2000."  Moreover, she was a member of a Reserve component 
at that time and each disability was found to be a line of 
duty injury and the worksheet was checked off in the spaces 
indicating that each was incurred while entitled to base pay 
and that none of these disabilities existed prior to service.  
Finally, a medical worksheet indicates that the Veteran must 
be referred to a physical evaluation board (PEB).  

A PEB Proceedings form indicates that it convened on January 
24, 2005.  The PEB concluded that there is compelling 
evidence to support a finding that the current condition, 
fibromyalgia syndrome with low back pain, existed prior to 
service and was not permanently aggravated beyond the natural 
progression by such service.  The decision notes that these 
disabilities became symptomatic through natural progression 
after activation.  

The Veteran submitted her application for service connection 
in March 2005, soon after her medical discharge from active 
service.  She requested service connection for a low back 
condition, among others.  

A December 2003 San Juan VA Medical Center report notes that 
the Veteran's current lumbar spine X-rays showed minimal 
degenerative lumbar spondylosis, minimal osteopenia, and 
well-preserved disc spaces. 

The Veteran underwent a series of VA compensation 
examinations in June 2005.  A June 2005 VA general medical 
compensation examination report reflects diagnoses that 
include lumbosacral degenerative disc disease with disc 
bulging at L5-S1. 

According to a June 2005 fibromyalgia compensation 
examination report, the Veteran reported that she has had 
fibromyalgia since 2000, based on the date of onset of 
various pains including a low back injury during drill 
(inactive duty training).  The examiner concluded that the 
Veteran did not have fibromyalgia, but she did have lumbar 
strain and lumbar degenerative joint disease, among other 
ailments.  The examiner did not offer an etiology opinion.

Records received from the Social Security Administration 
(SSA) reflect that SSA determined in August 2006 that the 
Veteran was disabled from employment; however a back 
disability was not mentioned.  

In this case, the DA Forms 2173 mentioned above indicate an 
initial low back injury or perhaps injuries prior to active 
military service; however, there is no medical evidence that 
tends to relate the current low back disability to that 
earlier injury or injuries.  Thus, it is not clear that the 
current, claimed low back disability preexisted active 
military service.  Thus, the presumption of soundness at 
entry must be considered.  But, just in case the low back 
disability did pre-date active military service, it has 
nevertheless already been determined to be a line of duty 
injury incurred during inactive duty training.  VA need not 
inquire further into the etiology of the low back disability, 
because whether the current low back disability was incurred 
during inactive duty in 2000 or 2001, or incurred during the 
later active military service in 2003, each of those injuries 
has already been found by the Army to be a line of duty 
injury.  Because line of duty determinations are binding on 
VA unless otherwise shown, service connection for the 
postservice low back diagnosis of lumbosacral degenerative 
disc disease with disc bulging at L5-S1 is in order.  

The Veteran filed her disability claim immediately after 
discharge from active military service-a discharge that was 
precipitated by the current low back disability-and there 
has not been a time lapse between active service and the 
filing of the claim such that intercurrent cause should be 
suspected.  Thus, additional nexus evidence is unnecessary.  

There is no evidence indicating that the Veteran was, at the 
time of either the pre-active service low back injury or the 
in-service low back injury, avoiding duty by desertion, or 
was absent without leave which materially interfered with the 
performance of military duty; or, confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge; or, confined under sentence of a civil court for a 
felony as determined under the laws of the jurisdiction where 
the person was convicted by such court.  Thus, the Army line 
of duty determinations are binding on VA.  38 C.F.R. § 3.1(m) 
(2008).

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The Board 
will resolve any remaining doubt in favor of the Veteran and 
find that the current low back disability was incurred during 
active military service in 2003.  The service connection 
claim must therefore be granted.  

Service Connection for an Acquired Psychiatric Disorder

Because the enlistment examination report is missing, the 
presumption of soundness at entry arises, but may be overcome 
by clear and unmistakable evidence that the disability, which 
manifested in service, had existed before service.  Doran, 
supra.  

In July 2006, J. A. Alonso, M.D., reported that the Veteran 
had presented in July 2002 with a diagnosis of severe major 
depression with psychotic features.  Dr. Alonso's report is 
clear and unmistakable evidence that severe major depression 
that manifested during active service had existed prior to 
service.  The presumption of soundness at entry is therefore 
rebutted.  

The next issue is whether major depression was aggravated 
during active service.  Where a disability pre-existed active 
military service, aggravation during service is presumed.  
Moreover, clear and unmistakable evidence is required to 
rebut the presumption of aggravation.  A disease or injury 
noted in service may be denied service connection only where 
VA proves by clear and unmistakable evidence that the 
condition existed prior to service and was not aggravated 
therein.  The presumption arises instantly, and does not 
require that the evidence first show an increase in 
disability.  Cotant v. Principi, 17 Vet. App. 116 (2003).

During active service, the mental diagnosis remained major 
depression; however, in June 2003, the Veteran exhibited 
depressive and somatic symptoms.  The diagnoses were rule-out 
affective disorder due to medical condition; and, rule-out 
major depression, severe, first episode, without psychosis.  
In June 2003, the Veteran entered a private mental treatment 
program.

In July 2003, the Veteran was discharged from the private 
treatment program to which she had been admitted on June 7, 
2003.  The discharge Axis I diagnoses were adjustment 
disorder, depressive type; and, rule-out major depression, 
severe, first episode.  

In December 2004, Dr. Alonso certified that the Veteran was 
in psychiatric treatment for major depression.  Following her 
medical discharge from active service in February 2005, she 
was seen again by Dr. Alonso for recurrent severe major 
depression.

The Veteran submitted her application for service connection 
in March 2005, soon after her medical discharge from active 
service.  She requested service connection for a nervous 
condition, among others.  

A June 2005 VA mental disorders compensation examination 
report erroneously reflects that the Veteran received no 
mental treatment during active military service.  The Axis I 
diagnosis was depressive disorder, not otherwise specified 
(NOS).

Records received from the SSA reflect that SSA determined in 
August 2006 that the Veteran was disabled from employment 
due, in part, to major depression.  

In this case, no evidence tends to show that the Veteran's 
depressive disorder has increased in severity during active 
service due to a natural progression.  While Dr. Alonzo 
treated the Veteran for severe major depression prior to 
active military service, during active service the Veteran's 
symptoms required an intensive treatment program for major 
depression.  This need for a psychiatric hospitalization that 
arose during active service is evidence of an increase in 
severity during active service.  Because VA cannot point to a 
specific finding that the increase in severity was due to the 
natural progression of the disease, VA cannot prove by clear 
and unmistakable evidence that major depression was not 
aggravated during active military service.  

The Board will resolve any remaining doubt in favor of the 
Veteran and find that it is at least as likely as not that 
depressive disorder, NOS, was incurred or aggravated during 
active military service.  

Service Connection for Bilateral Carpal Tunnel Syndrome

While a missing entrance examination report hampers a 
determination in this case, an August 2003 San Juan VA 
Medical Center report that notes surgery for bilateral carpal 
tunnel syndrome about three years earlier.  This report is 
controverted, however, by a US Army Health Clinic report that 
notes that upon physical evaluation on August 19, 2004, the 
diagnoses included bilateral carpal tunnel syndrome that was 
incurred in the line of duty and did not exist prior to 
active service.  Thus, the medical evidence is in conflict.  

An undated medical evaluation board proceeding worksheet 
indicates that the Veteran was medically evaluated for 
fitness to continue active military service.  The resulting 
diagnoses from that evaluation include bilateral carpal 
tunnel syndrome.  The medical board worksheet notes that the 
approximate date of origin of the disability was "2000."  
Moreover, each disability, including bilateral carpal tunnel 
syndrome, was found to be a line of duty injury and the 
worksheet was checked off in the spaces indicating that each 
was incurred while entitled to base pay and that none of 
these disabilities existed prior to service. 

A PEB Proceedings form indicates that a board convened on 
January 24, 2005.  The PEB form does not address carpal 
tunnel syndrome, however.   

The Veteran submitted her application for service connection 
in March 2005, soon after her medical discharge from active 
service.  She requested service connection for bilateral 
carpal tunnel syndrome, among others.  In her application, 
where the date of onset of the disability is requested, she 
reported, "See SMRs."  

Following her medical discharge in February 2005, the Veteran 
underwent a series of VA compensation examinations in June 
2005.  A June 2005 VA general medical compensation 
examination report reflects that the diagnoses included 
bilateral carpal tunnel syndrome with bilateral median nerve 
release.  

Records received from the Social Security Administration 
(SSA) reflect that SSA determined in August 2006 that the 
Veteran was disabled from employment due, in part, to 
bilateral carpal tunnel syndrome.  

While there are discrepancies in the various STRs concerning 
the date of onset of bilateral carpal tunnel syndrome, the 
Board will accept the August 2003 San Juan VA Medical Center 
report and the undated Army medical evaluation board 
proceeding as clear and unmistakable evidence that bilateral 
carpal tunnel syndrome existed prior to entrance into active 
military service; however, this does not end the inquiry.  

When a service person performs active or inactive duty, she 
is entitled to base pay.  Thus, a notation that the injury 
was incurred while entitled to base pay is tantamount to 
finding that the injury was incurred during active or 
inactive duty.  Because the Army board proceeding report 
indicates that bilateral carpal tunnel syndrome was incurred 
during a duty period in 2000 and that carpal tunnel syndrome 
was a line of duty injury, the Board concludes that bilateral 
carpal tunnel syndrome represents an injury incurred during 
active or inactive military service in 2000.  The Board need 
not further distinguish between active duty, active duty for 
training, or inactive duty training, as service connection 
for injury incurred is warranted for each type of service.  

After considering all the evidence of record, including the 
binding line of duty determination, the Board finds that the 
evidence favors the claim.  Service connection for bilateral 
carpal tunnel syndrome must therefore be granted. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  In 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Compensable Initial Rating for Hypertension

Hypertension has been rated zero percent disabling for the 
entire appeal period under Diagnostic Code 7101. Under 
Diagnostic Code 7101, a 10 percent rating is warranted if 
hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or, if the systolic pressure is 
predominantly 160 or more.  A 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

The Veteran's entire STRs were never located by the 
Department of the Army or NPRC.  In a case such as this, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In an August 2005-issued rating decision, the RO granted 
service connection for hypertension based on in-service 
notations of hypertension and treatment with lisinopril.  The 
RO found no history of diastolic blood pressure readings 
predominantly 100 or more, or history of systolic blood 
pressure readings of 160 or more. 

Review of the available STRs reflects that on December 20, 
2004, the Veteran's blood pressure reading was 161/74.  On 
January 24, 2005, the Veteran's blood pressure reading was 
164/97, and then 161/85 on recheck, and finally 161/85 a few 
minutes later.  This report notes that the Veteran took 
lisinopril.  Thus, a history of medication to control 
hypertension is shown.  Systolic blood pressure readings of 
over 160 are documented in the STRs; however, diastolic blood 
pressure readings of over 100 are not shown. 

In December 2006, the Veteran underwent a VA hypertension 
compensation examination.  The examiner noted that continuous 
medication was necessary to control hypertension and that the 
blood pressure reading currently was 144/84.  The heart was 
of normal size.  Hypertension was not felt to present any 
effect on occupational activity or any complication to other 
organs of the body.  

Since active service, none of the blood pressure readings 
reflect any of the criteria for a compensable rating.  Thus, 
a compensable rating is not warranted.  The evidence does not 
contain factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  The assignment of a staged 
rating is therefore unnecessary.  Hart, supra. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial compensable disability rating for hypertension 
is therefore denied.  

Compensable Initial Rating for Bilateral Plantar Fasciitis

An initial noncompensable rating for bilateral plantar 
fasciitis has been assigned under Diagnostic Code 7819.  
Under Diagnostic Code 7819, a benign skin neoplasm is rated 
as for disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or the neoplasm may be rated as impairment of 
function.  38 C.F.R. § 4.118, Code 7819 (2008).

The evidence pertinent to the severity of the Veteran's 
bilateral plantar fasciitis begins with a December 2003 San 
Juan VA Medical Center report that notes that a private 
podiatrist had treated bilateral plantar fasciitis with an 
injection in November 2003.   

A June 2005 VA general medical compensation examination 
report reflects that the Veteran walked with a steady gait.  
A June 2005 VA podiatry examination report reflects a history 
of surgery for bilateral calcaneal spurs with continuing 
significant bilateral plantar pain.  The Veteran reported 
weekly flare-ups of nine-level pains lasting up to 18 hours.  
Walking and standing exacerbated the pain and thus limited 
her ability to walk and stand.  The Veteran used a cane and 
shoe inserts.  She could accomplish activities of daily 
living, but had retired from working in 2003.  The only 
functional limitation elicited on examination of the feet was 
bilateral plantar pains.  The Veteran limped, favoring the 
right foot due to foot pains.  The examiner also noted 
bilateral flat foot.  Malalignment of foot structures was not 
present.  The diagnosis was bilateral plantar fasciitis.

In August 2005, the RO granted service connection for 
bilateral plantar fasciitis and assigned a noncompensable 
rating effective from February 26, 2005, under Diagnostic 
Code 7819.  

Records received from SSA reflect that SSA determined in 
August 2006 that the Veteran was disabled from employment 
due, in part, to bilateral plantar fasciitis.  

In November 2006, the Veteran underwent a podiatry 
compensation examination.  The examiner noted bilateral foot 
pains on weight bearing and activities and daily flare-ups of 
foot joint disease.  The Veteran was unable to stand more 
than a few minutes.  The examiner felt that the shoe inserts 
had been only minimally effective.  The examiner also 
indicated that there was objective evidence of painful motion 
in the ankle area and of tenderness in the plantar fascia and 
heel areas.  Unusual shoe-wear-pattern indicated abnormal 
weight bearing.  The Veteran limped favoring both feet.  
Ankle range of motion was painful in each direction.  Foot 
pains were felt to preclude a number of daily activities, 
including shopping and exercise, recreation, travel, and 
driving.  Concerning driving, the Veteran had formerly worked 
as a truck driver and/or bus driver.  The Veteran reported 
that fibromyalgia, diabetes mellitus, plantar fasciitis, 
hypertension, and sleep apnea precluded working.

In January 2008, the Veteran reported that she cannot walk 
for more than two to three minutes.  

The Court has offered additional guidance for rating plantar 
fasciitis.  In the case of Fenderson, supra, the Board had 
denied an initial rating greater than 10 percent for left 
foot plantar fasciitis.  The Board had rated the left foot 
under Diagnostic Code 5277-Weak foot, bilateral, although 
the Board had noted that plantar fasciitis could also be 
rated under Diagnostic Code 5284.  Under either code, 10 
percent is the minimum rating offered.  The Court appears to 
have approved the Board's choice of diagnostic codes.  The 
Court stressed that foot pains that are worse with activities 
is evidence of pain on movement and functional disability and 
invokes consideration under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.  

It is clear from the guidance set forth in Fenderson, supra, 
that use of Diagnostic Code 7819, for benign neoplasms of the 
skin, is inappropriate for this musculoskeletal disability.  
The Board will therefore turn to Diagnostic Code 5277-Weak 
foot, bilateral, and Diagnostic Code 5284-Foot injuries, 
other.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  Diagnostic Code 5277 states that 
bilateral weak foot is a symptomatic condition secondary to 
many constitutional conditions.  It is characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  It should be rated on the basis of the underlying 
condition.  The minimum rating is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5277.  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  Actual loss of use 
of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d) Excess fatigability.  
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2008).  

The November 2006 podiatry examination report reflects that 
each foot is equally disabled, or approximately so.  Because 
a part that becomes painful on use must be considered 
seriously disabled, the Board will favorably consider a 10 
percent rating for each foot.  However, this does not dispose 
of the issue.  

Because each foot displays approximately the same 
manifestations of pain on use, because flare-ups of 
additional bilateral foot pains are shown, because the tenets 
of DeLuca require the Board to consider a higher rating for 
additional functional impairment including during flare-ups, 
and because SSA records reflect that bilateral plantar 
fasciitis has contributed to unemployability, the Board finds 
that the criteria for moderately severe disability of each 
foot is more nearly approximated.  The Board will therefore 
grant a 20 percent rating for each foot under Diagnostic Code 
5284.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of a staged rating is therefore 
unnecessary.  Hart, supra. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, SSA records note that bilateral plantar 
fasciitis has contributed to unemployability.  The Board has 
granted an increased schedular rating in recognition of the 
interference with employment due to this disability.  In the 
absence of evidence of marked interference due solely to 
hypertension and/or bilateral plantar fasciitis, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for lumbosacral degenerative disc disease 
with disc bulging at L5-S1 is granted.  

Service connection for major depressive disorder, NOS is 
granted.

Service connection for bilateral carpal tunnel syndrome is 
granted.

A compensable initial rating for hypertension is denied. 

A 20 percent initial rating for right plantar fasciitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

A 20 percent initial rating for left plantar fasciitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

Service Connection for Fibromyalgia

Among the STRs is a July 2003 private psychiatric treatment 
report that contains a discharge diagnosis of fibromyalgia.  
An August 2003 San Juan VA Medical Center report notes 
treatment for fibromyalgia that possibly arose in March 2003.  
An Army Health Clinic report notes that upon physical 
evaluation on August 19, 2004, the diagnoses included 
fibromyalgia.  The report concludes that fibromyalgia was 
incurred in the line of duty and did not exist prior to 
active service.

The STRs include a medical evaluation board proceeding 
worksheet indicating that the Veteran was medically evaluated 
for fitness to continue serving.  The resulting diagnoses 
from that evaluation included fibromyalgia.  The medical 
board worksheet notes that the approximate date of origin was 
"2000."  Moreover, fibromyalgia was found to be a line of 
duty injury.  Checked spaces and boxes on the worksheet 
indicate that fibromyalgia was incurred while entitled to 
base pay and did not exist prior to service.    

In contrast to the above, a January 2005 PEB form indicates 
that there is compelling evidence to support a finding that 
fibromyalgia syndrome existed prior to service and was not 
permanently aggravated beyond the natural progression by such 
service.  The conclusion was that the disability became 
symptomatic through natural progression after activation.  

According to a June 2005 VA fibromyalgia compensation 
examination report, the examiner concluded that the Veteran 
did not have fibromyalgia.  Rather, the Veteran had cervical 
strain, lumbar strain, lumbar degenerative joint disease, 
cervical degenerative joint disease, carpal tunnel syndrome, 
and bilateral plantar fasciitis.  A September 2005 VA bone 
scan report adds that inflammatory, traumatic, or 
degenerative changes are suggested in the articulations of 
the hands, wrists, shoulders, knees, ankles, and feet.  

While the June 2005 VA compensation examiner did not find 
fibromyalgia, since then, a diagnosis of fibromyalgia has 
been offered several times.  A February 2006 VA clinical note 
contains a diagnosis of fibromyalgia.  A May 2006 VA 
outpatient treatment report contains a diagnosis of 
fibromyalgia.  SSA determined in August 2006 that the Veteran 
was disabled from employment due, in part, to fibromyalgia.  
Finally, February, November, and December 2007 VA clinical 
reports note that the Veteran has fibromyalgia. 

Because of these conflicting diagnoses, a question of current 
disability due to fibromyalgia has arisen.  This question 
should be addressed by a medical professional.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion where such is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

TDIU

Because service connection and higher ratings are granted in 
the decision above, and because an intertwined service 
connection claim must be remanded, the claim for TDIU must 
also be remanded for re-adjudication.  In Harris v. 
Derwinski, 1 Vet. App. 180 (1991), the Court dismissed as 
premature appeals from Board decisions where the claim was 
"inextricably intertwined" with another claim which was 
undecided and pending before VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the 
Veteran to be examined by an appropriate 
specialist to determine whether she now 
has, or at any time during the appeal 
period had, fibromyalgia.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review.  The examiner should review the 
claims file and note that review in the 
examination report.  The examiner should 
elicit a history of relevant symptoms 
from the Veteran, examine the Veteran, 
and then answer the following two 
questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran has fibromyalgia?

II.  If the answer above is "no" 
then (b) is it at least as likely as 
not that any time since active 
service, she did have fibromyalgia? 

If the examiner is unable to provide the 
requested information he or she should 
clearly so state.  Otherwise, the 
examiner must set forth a rationale 
underlying any conclusion drawn or 
opinion expressed in a legible report.  

2.  The AOJ should arrange for an 
appropriate specialist to offer a medical 
opinion.  The physician is asked to do 
the following:

I.  Note a review of the claims 
file.  

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary.  

3.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claims.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
the medical opinion obtained above 
nevertheless indicates that the veteran 
is unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on her claims.  38 C.F.R. § 3.655 
(2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


